DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carolina Säve.
The application has been amended as follows: these claims will replace previous versions.
1. (Currently Amended) A system for verifying a vehicle controller based on a virtual machine, the system comprising: 
a server configured to store software of upper level controllers of a vehicle and to execute the software of the upper level controllers through the virtual machine; and 
a telematics terminal configured to collect input data of the upper level controllers and to transmit the input data to the server, 

 wherein the input data is transmitted from lower level controllers to the upper level controllers, 
wherein the first output data is output from the upper level controllers to control the lower level controllers in response to the input data,  
wherein the telematics terminal is further configured to output a control signal to allow the lower level controllers connected to a corresponding upper level controller to enter a safe mode when the telematics terminal determines that the first output data is invalid, 
wherein the lower level controllers are configured to block an automatic control function by the upper level controller, and 
wherein the server is further configured to define and manage information in a table corresponding to software identifications (IDs), versions, read-only memory (ROM) binaries, virtual machines, input values, and output values of the upper level controllers.

Cancel claim 2. 


11. (Currently Amended) A method for verifying a vehicle controller based on a virtual machine, the method comprising: 
collecting, by a telematics terminal, input data of upper level controllers of a vehicle and first output data of the upper level controllers; 
transmitting, by the telematics terminal, the input data to a server storing software of the upper level controllers; 
executing, by the server, the software of the upper level controllers through the virtual machine to generate second output data corresponding to the input data;
transmitting, by the server, the second output data to the telematics terminal;
comparing, by the telematics 
verifying, by the telematics terminal, a validity of the first output data based on the comparison of first output data with the second output data; 
outputting, by the telematics terminal, a control signal to allow the lower level controllers connected to a corresponding upper level controller to enter a safe mode when the telematics terminal determines that the first output data is invalid, and 
blocking, by the lower level controllers, an automatic control function by the upper level controller,
wherein the input data is transmitted from lower level controllers to upper level controllers, 
wherein the first output data is output from the upper level controllers to control the lower level controllers in response to the input data,
transmitting, by the telematics terminal, software information of the upper level controllers to the server; and 
defining and managing, by the server, information in a table corresponding to software IDs, versions, ROM binaries, virtual machines, input values, and output values of the upper level controllers.

Cancel claim 12. 


Examiner’s Statement of Reason for Allowance
Claims 1, 3-7, 9-11, 13-17 and 19 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-7, 9-11, 13-17 and 19 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 1, 12 is the inclusion of the limitations, “collecting, by a telematics terminal, input data of upper level controllers of a vehicle and first output data of the upper level controllers; transmitting, by the telematics terminal, the input data to a server storing software of the upper level controllers; executing, by the server, the software of the upper level controllers through the virtual machine to generate second output data corresponding to the input data; transmitting, by the server, the second output data to the telematics terminal; comparing, by the telematics terminal, the first output data with the second output data; verifying, by the telematics terminal, a validity of the first output data based on the comparison of first output data with the second output data; outputting, by the telematics terminal, a control signal to allow the lower level controllers connected to a corresponding upper level controller to enter a safe mode when the telematics terminal determines that the first output data is invalid, and blocking, by the lower level controllers, an automatic control function by the upper level controller, wherein the input data is transmitted from lower level controllers to upper level controllers, wherein the first output data is output from the upper level controllers to control the lower level controllers in response to the input data, transmitting, by the telematics terminal, software information of the upper level controllers to the server; and defining and managing, by the server, information in a table corresponding to software IDs, versions, ROM binaries, virtual machines, input values, and output values of the upper level controllers” in conjunction with the rest of the limitations set forth in the claims including all disclosed steps of functions or all disclosed structures performing corresponding functions.
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/SISLEY N KIM/           Primary Examiner, Art Unit 2196     
04/21/2021